

114 S2374 IS: To impose sanctions with respect to the Supreme Leader of the Islamic Republic of Iran, Ayatollah Ali Khamenei, and Sayyud Ebrahim Raisol-Sadati, who was elected president of the Islamic Republic of Iran in the 2021 presidential election.
U.S. Senate
2021-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2374IN THE SENATE OF THE UNITED STATESJuly 15, 2021Mr. Cruz (for himself, Mr. Barrasso, Mr. Cotton, Mr. Cramer, Mr. Johnson, Mr. Tillis, Mr. Marshall, Mr. Graham, Mr. Scott of Florida, Mr. Rounds, Mr. Braun, Mr. Hagerty, Mr. Hoeven, Mr. Cornyn, Mrs. Hyde-Smith, Mr. Young, and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo impose sanctions with respect to the Supreme Leader of the Islamic Republic of Iran, Ayatollah Ali Khamenei, and Sayyud Ebrahim Raisol-Sadati, who was elected president of the Islamic Republic of Iran in the 2021 presidential election.1.Imposition of sanctions with respect to officials of the Islamic Republic of IranThe President shall impose the sanctions described in section 1263(b) of the Global Magnitsky Human Rights Accountability Act (Subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note) with respect to the Supreme Leader of the Islamic Republic of Iran, Ayatollah Ali Khamenei, and Sayyud Ebrahim Raisol-Sadati, who was elected president of the Islamic Republic of Iran in the 2021 presidential election.